Citation Nr: 1708521	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151  for additional right eye disability due to surgeries in January 2007 by VA to repair a traumatic right eye injury with traumatic cataract, traumatic rupture of the iris sphincter, traumatic dislocation of lens into the vitreous cavity, and vitreous prolapse.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The issue of entitlement to VA disability compensation under 38 U.S.C.A. § 1151 was previously denied by the Board in an October 2014 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR), the Court vacated the October 2014 decision and remanded the issue to the Board. 

When this case was most recently before the Board in September 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  At the time of the September 2015 remand, the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) was before the Board.  

In addition, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was before the Board for the sole purpose of furnishing the Veteran with a Statement of the Case (SOC) pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  

During the pendency of this appeal, in a November 2015 decision, service connection for PTSD was granted with an evaluation of 100 percent effective November 16, 2010.  The Veteran did not in response separately appeal either the rating or effective date assigned for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  As such, that claim is no longer on appeal to the Board.  

Moreover, the fact that the Veteran did not appeal the November 2015 rating decision that found that the issue of entitlement to a TDIU was moot due to the Veteran being granted a 100 percent rating for PTSD from November 16, 2010, supports the Board's conclusion that the issue of entitlement to a TDIU is no longer on appeal to the Board.

The Board also notes that in November 2015 the issues of entitlement to service connection for hearing loss and a right knee disability were certified to the Board.  However, historically, the Veteran withdrew these issues in April 2014 correspondence, albeit a May 2015 SOC addressed these issues, and the Veteran's attorney specifically limited the formal appeal in June 2015 to the issue involving service connection for PTSD.  Accordingly, the issues of entitlement to service connection for hearing loss and a right knee disability are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to VA disability compensation under 38 U.S.C.A. § 1151 was previously denied by the Board in an October 2014 decision.  The Veteran appealed the decision to the Court.  In a June 2015 JMR and subsequent order, the Court vacated and remanded the issue to the Board.  Specifically, the JMR noted that in July 2012, the Board had remanded the Veteran's claim in order to obtain a medical examination.  The Board's remand instructed VA to afford the Veteran an examination by an "ophthalmologist" in order to determine whether there was informed consent and whether there was an additional disability after the Veteran's eye surgery.

In May 2013 VA obtained a medical opinion in which the examiner determined that it was less likely than not that the Veteran was entitled to 1151 benefits because VA's care was not careless, negligent, lacked proper skills, and there was no error in judgment or any similar instance of fault.  The examiner who performed this examination was noted as "dpm."  DPM is a medical abbreviation for Doctor of Podiatric Medicine.  As such, the VA opinion was not provided by an ophthalmologist, contrary to the Board's July 2012 remand order.  

Accordingly, the Board found in September 2015 that a remand was necessary in order to provide the Veteran with another examination which complied with the July 2012 Board remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

In response to the Board's remand, a September 2012 VA examination was reviewed by an optometrist.  The Board notes that a remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268, 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, the Board finds again that the Veteran should be afforded another examination which complies with the July 2012 Board remand order, as outlined below.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for entitlement to VA disability compensation under 38 U.S.C.A. § 1151, afford the Veteran a VA examination by an ophthalmologist to assist in determining the following:

(a) Whether the informed consent for the two surgeries included an explanation as to the expected benefits, the reasonably foreseeable associated risks, complications, and side effects, the reasonable alternatives, and the anticipated result if nothing was done. 

(b) Whether the current right eye findings, for example, decreased visual acuity, light sensitivity due to a dilated pupil, headaches, and vitreous floaters, jointly or singularly, represent either:

(i) Additional disability due to fault of VA's part in furnishing the right eye surgeries in January 2007, that is, VA did not exercise the degree of care that would be expected of a reasonable health care provider; or 

(ii) The additional right eye disability was not reasonably foreseeable.  A result is not reasonably foreseeable if a reasonable health care provided would not have considered the result as an ordinary risk of the treatment provided.

The examiner should provide a full rationale with respect to any stated medical opinions.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

By this remand the Board intimates no final outcome. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


